Citation Nr: 0843083	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-13 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran served in the Air National Guard from December 
1980 to March 2001, and had a period of active military 
service from May to September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  Although that decision denied 
service connection for bilateral hearing loss and tinnitus, 
the RO subsequently granted service connection for left ear 
hearing loss and tinnitus, but continued the denial of 
service connection for right ear hearing loss, and that issue 
remains on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
and equitable disposition of the issues on appeal has been 
requested or obtained.  

2.  Right ear hearing loss for VA purposes, in accordance 
with 38 C.F.R. § 3.385, has never been demonstrated by any 
objective medical or audiometric evidence at any time, and 
audiometric examination as late as June 2007 shows that the 
right ear has entirely normal hearing acuity.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 110, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in March 2005, 
prior to the issuance of the February 2006 rating decision 
now on appeal.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records were collected, and 
the veteran submitted the report of private audiometric 
evaluation from 2006.  The veteran was provided a VA 
audiometric examination with record review and a request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d)  All 
known available evidence has been collected, and VCAA duties 
to notify and assist are satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss), which are shown to 
have become manifest to a compensable degree within one year 
after service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Impaired hearing will not be considered to be a disability 
for VA purposes until and unless any of the auditory 
thresholds at the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second) is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Additionally, the US Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that threshold levels above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis:  The RO granted service connection for left ear 
hearing loss and tinnitus as reasonably related to the 
veteran's military duties in aircraft armament, with exposure 
to the loud noise environment of the flight line.  This 
conclusion was supported by both the private and VA 
audiometric examinations on file. 

However, no competent medical or audiological evidence during 
service or thereafter shows right ear hearing loss to any 
degree in the frequencies for speech from 500 through 4000 
Hertz, which are those that are considered by VA.  

The veteran was provided a VA audiometric examination in June 
2007 which revealed pure tone decibel thresholds for the 
right ear of 5, 5, 15, 5, and 10, for the relevant 
frequencies for speech at 500 through 4000 Hertz, and a 
speech recognition score of 100 percent.  The VA audiologist 
accurately pointed out that this did not meet the minimum 
threshold requirements for VA to recognize hearing loss as a 
disability, and reported that right ear hearing was entirely 
normal at those frequencies.  She also pointed out that these 
results were consistent with the limited information provided 
in the private audiometric examination conducted one year 
earlier in June 2006.  In the absence of any competent 
evidence showing the veteran to have right ear hearing loss 
for VA disability compensation purposes, this aspect of the 
veteran's claim must remain denied.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


